Case 5:19-cv-00391-BJD-PRL Document 40 Filed 04/06/21 Page 1 of 4 PageID 186




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           OCALA DIVISION


REXMOND WADE HILL,

                  Plaintiff,

v.                                             Case No: 5:19-cv-391-BJD-PRL

FNU CARUSO and FNU SAPP,

                 Defendants.
________________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Rexmond Wade Hill, initiated this action on August 16, 2019

(mailbox rule), by filing a pro se Civil Rights Complaint (Doc. 1). Plaintiff is

proceeding on an Amended Complaint (Doc. 11), in which he alleges two

officers at Lake Correctional Institution violated his Eighth Amendment rights

by failing to protect him from his cellmate’s attack. Plaintiff was previously

directed to file a response within 21 days if Defendants filed a motion to

dismiss. See Order (Doc. 14).

      On November 11, 2020, Defendants filed a Motion to Dismiss (Doc. 32).

Plaintiff did not file a response. Thus, on December 15, 2020, the Court

directed Plaintiff to show cause within fourteen days why this case should not

be dismissed his failure to respond to the motion or otherwise prosecute the

case. See Order to Show Cause (Doc. 35). In response, Plaintiff filed a motion
Case 5:19-cv-00391-BJD-PRL Document 40 Filed 04/06/21 Page 2 of 4 PageID 187




for extension of time (Doc. 36), which the Court granted on January 21, 2021,

giving Plaintiff 30 days from the date of the Order to file a response. See Order

(Doc. 38). Plaintiff failed to comply or request additional time within which to

do so. Therefore, on March 8, 2021, the Court again directed Plaintiff to show

cause why this case should not be dismissed. See Order to Show Cause (Doc.

39). The Court advised Plaintiff that his failure to respond to the Order to Show

Cause could result in the dismissal of this case without further notice.

      As of the date of this Order, Plaintiff has neither complied with the

Court’s Orders (Docs. 14, 38, 39), explained his noncompliance, nor requested

additional time to comply. Given that the designated time to respond to the

Court’s Order to Show Cause (Doc. 39) passed on March 22, 2021, the Court

concludes that the dismissal of this case for failure to prosecute is appropriate

at this time.

      “A district court has inherent authority to manage its own docket ‘so as

to achieve the orderly and expeditious disposition of cases.’” Equity Lifestyle

Prop., Inc. v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1240 (11th

Cir. 2009) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). Courts

“need not tolerate defiance of reasonable orders,” and may dismiss cases for

that reason or for failure to prosecute. Id. at 1241 (citation omitted). See also

Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989) (“[D]ismissal upon

                                       2
Case 5:19-cv-00391-BJD-PRL Document 40 Filed 04/06/21 Page 3 of 4 PageID 188




disregard of an order, especially where the litigant has been forewarned,

generally is not an abuse of discretion.”).

      The Court is aware that a dismissal without prejudice may be

tantamount to one with prejudice because Plaintiff’s claims stem from an

incident that occurred in October 2015. Thus, the statute of limitations likely

will bar Plaintiff from re-filing his claims. Nevertheless, the Court finds

Plaintiff has been afforded more than sufficient time to respond to Defendants’

motion and has demonstrated a clear pattern of delay. This case has been

pending since 2019, and the motion to dismiss for nearly five months. The

Court has extended the deadline to respond three times, yet Plaintiff still has

failed to respond to the motion to dismiss.

      Additionally, Plaintiff has received ample warning that his case could be

dismissed for his failure to comply with Court orders. See Orders (Docs. 3, 6,

9, 19, 35, 39). In fact, the Court’s Standing Order for all Confined, Pro Se

Litigants explicitly states, “Your failure to comply with the rules or any Court

order could result in sanctions, including dismissal of your case.” See Order

(Doc. 6).

      The Court further finds that sanctions short of dismissal are inadequate.

Plaintiff is a pauper, and he has been moved to a re-entry facility. See Notice

of Change of Address (Doc. 37). Therefore, monetary sanctions would be wholly

                                        3
Case 5:19-cv-00391-BJD-PRL Document 40 Filed 04/06/21 Page 4 of 4 PageID 189




ineffective. The Court, however, will dismiss this case without prejudice for

Plaintiff’s failure to prosecute. Should Plaintiff choose to re-file his claims, he

must be able to show that the claims are not time-barred.

        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.    This case is DISMISSED without prejudice for Plaintiff’s

failure to prosecute.

        2.    The Clerk of Court shall enter judgment dismissing this case,

terminate any pending motions, and close the case.

        DONE AND ORDERED at Jacksonville, Florida, this 6th day of April

2021.




Jax-6
c:
Rexmond Wade Hill
Counsel of Record




                                        4
